 



Exhibit 10.2
FIRST AMENDMENT TO CHANGE IN CONTROL AGREEMENT
     Amendment (this “Amendment”) to the change in control agreement (the
“Agreement”) dated as of ___, ___, by and between USEC Inc. (the “Company”) and
___(the “Executive”). This Amendment is made as of ___, 2006.
     The parties intending to be legally bound hereby agree as follows:

1.   Section 4(b) of the Agreement is amended to read in its entirety as
follows:

     “(b) A cash lump sum payment (payable within ten days of the Date of
Termination) equal to two and one-half times the sum of the Final Salary and the
Final Average Bonus. “Final Salary” means the Executive’s annual base salary as
in effect on the Date of Termination or, if higher, the Executive’s annual base
salary in effect immediately prior to the reduction giving rise (pursuant to
clause (iv) of the definition of Good Reason) to such termination. “Final
Average Bonus” means the average of the three most recent annual bonuses paid to
Executive prior to the Date of Termination, whether such annual bonuses are paid
in the form of cash or in grants of restricted common stock of the Company under
the USEC Inc. Annual Incentive Program (which, under the USEC Inc. Annual
Incentive Program, generally vests one year after the date of grant); provided,
however, that (A) any annual bonus paid to Executive that was pro-rated or
otherwise adjusted because Executive was not employed by the Company during the
entire period to which such bonus related shall be annualized for purposes of
the calculation of the Executive’s Final Average Bonus; (B) if Executive has
experienced a change in position that has affected Executive’s annual bonus
opportunity (whether or not such change in position is accompanied by a change
in title), any annual bonus paid to Executive with respect to a period prior to
such change in position shall not be include in the calculation of the
Executive’s Final Average Bonus; (C) if Executive shall not have been paid at
least three annual bonuses prior to the Date of Termination that are includable
in the calculation of Executive’s Final Average Bonus, then Executive’s Final
Average Bonus shall be an amount equal to the average of such lesser number of
annual bonuses (or, if just one annual bonus, an amount equal to such bonus);
and (D) if Executive shall not have been paid at least one annual bonus prior to
the Date of Termination that is includable in the calculation of Executive’s
Final Average Bonus, Executive’s Final Average Bonus shall be an amount equal to
Executive’s annual target bonus as in effect on the Date of Termination or, if
higher, the Executive’s annual target bonus in effect immediately prior to the
reduction giving rise (pursuant to clause (iv) of the definition of Good Reason)
to such termination. Final Average Bonus shall not include any amount of cash or
equity paid or granted as part of any long term incentive plan or program that
the Company in its sole discretion may elect to maintain from time to time.”
2. The Agreement, as amended by this Amendment, shall remain in full force and
effect.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to
be duly executed and delivered as of the date first above written.

                      USEC INC.
 
           
 
      By:    
 
           
 
      Name:    
 
      Title:    
AGREED AND ACCEPTED:
           
 
           
 
           
By:
           

 